Title: To Thomas Jefferson from Robert Smith, 9 March 1802
From: Smith, Robert
To: Jefferson, Thomas


            Sir,
              Navy department. 9 March 1802.
            I have the honor to request your signature to the enclosed warrants for—
            
              
                Daniel Eldridge
                Sailing Master.
              
              
                James Watson
                Boatswain.
              
              
                Robert Myers
                Carpenter.
              
            
            With much respect yr mo: ob: servt.
            Rt Smith
          